Order and judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered August 24 and September 28, 1995, respectively, which, inter alia, granted plaintiffs motion for summary judgment and awarded plaintiff $37,661.87 against defendants Kirby and Gsell for unpaid maintenance charges due between February 1, 1993 and September 30, 1995, unanimously affirmed, with costs.
The unambiguous language of the proprietary lease and the corporate by-laws expressly authorizes plaintiff to increase the share allocation and the corresponding maintenance charges in situations, such as the instant one, where tenants-shareholders enlarge their apartment after their purchase of the unit. Moreover, the contract of sale of the subject apart*292ment, whereby defendants agreed to be bound by the proprietary lease and corporate by-laws upon the closing of their purchase, concerned the unaltered penthouse apartment "as is”. While the possibility of enlarging the penthouse was contemplated at the time of the contract, the expansion of the apartment clearly was not included in the share allocation and maintenance costs of the unit at the time of the sale. The alleged intention of defendants Kirby and Gsell, at the time they purchased the penthouse apartment, cannot vary the explicit, unambiguous terms of the controlling documents (see, W. W W. Assocs. v Giancontieri, 77 NY2d 157).
We have considered defendants-appellants’ other claims and find them to be without merit. Concur — Murphy, P. J., Wallach, Ross, Nardelli and Williams, JJ.